                                     Case 20-03190-sgj Doc 14 Filed 12/10/20    Entered 12/10/20 17:15:10   Page 1 of 1
BTXN 208 (rev. 07/09)
IN RE: Highland Capital Management, L.P. v. Dondero                    Temporary Restraining Order (TRO)        Case # 20−03190−sgj
DEBTOR
                                                                               TYPE OF HEARING

Highland Capital Management, L.P.                                                     VS                    James D. Dondero
PLAINTIFF / MOVANT                                                                                          DEFENDANT / RESPONDENT


John A. Morris                                                                                              John Bond & Michael Lynn
ATTORNEY                                                                                                    ATTORNEY


                                                                                  EXHIBITS
SEE EXHIBIT LIST

Declaration of James P. Seery Jr.,

Exhibit's #1 through #29




                                                                      December 10,
Michael Edmond                                                                                              Stacey G. Jernigan
                                                                      2020
                                                                      HEARING
REPORTED BY                                                                                                 JUDGE PRESIDING
                                                                      DATE
